Citation Nr: 1213174	
Decision Date: 04/11/12    Archive Date: 04/19/12

DOCKET NO.  09-47 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for retinitis pigmentosa, formerly characterized as bilateral retinal degeneration with defective vision, and if so whether the reopened claim should be granted. 

2.  Whether the December 1967 rating decision that denied service connection for bilateral retinal degeneration with defective vision contained clear and unmistakable error.


REPRESENTATION

Appellant represented by:	Virginia Department of Veterans Services


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

N. L. Rippel


INTRODUCTION

The Veteran served on active duty from April 1966 to August 1967. 

This case comes before the Board of Veterans' Appeals (Board) on appeal of a March 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.  


REMAND

The Veteran seeks to reopen his claim of service connection for retinitis pigmentosa, also characterized as bilateral retinal degeneration with defective vision.  He testified before the undersigned that the disability first manifested in service and was precipitated by or aggravated by his duties therein.  

The Board notes that this claim was first denied in a December 1967 rating decision based on a finding that the disability existed prior to service and did not increase in severity beyond the natural progress of the disease due to service.  The Veteran did not appeal this decision and it became final.  Pursuant to a claim filed in December 2005, the RO found no new and material evidence had been presented to reopen this claim in an April 2006 rating decision.  The Veteran did not appeal this decision and it became final.  His present claim was received in November 2008.  

Generally, a claim that has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

An unappealed rating decision is final based on the evidence of record and may not be revised based on the record unless it is shown that the decision involved CUE.  38 U.S.C.A. § 7105.  Where CUE is found in a prior RO decision, the prior decision will be reversed or revised.  For the purposes of authorizing benefits, reversal or revision of the prior decision on the grounds of CUE has the same effect as if the correct decision had been made on the date of the prior decision.  38 U.S.C.A. § 5109A; 38 C.F.R. § 3.105(a). 

The issue of whether the December 1967 rating decision which denied entitlement to service connection for bilateral retinal degeneration with defective vision was based on clear and unmistakable error (CUE) has been repeatedly raised by the record, specifically by the November 2008, March 2009 and December 2009 statements from the Veteran.  This issue has not been adjudicated by the Agency of Original Jurisdiction (AOJ) and the Board finds it to be inextricably intertwined with the current claim, therefore it must be remanded.  See Babchak v. Principi, 3 Vet. App. 466 (1992). 

Parenthetically, the Board notes that the last final decision in this matter was the April 2006 rating decision.  

Accordingly, this case is REMANDED to the RO via the Appeals Management Center in Washington, D.C., for the following action:

1.  The Veteran's claim of CUE in the December 1967 rating decision should be addressed by the AOJ.  

2.  The RO or the AMC should undertake any other development it determines to be warranted. 

3.  Then, the RO or the AMC should readjudicate the Veteran's claim(s).  If any benefit sought on appeal is not granted to the Veteran's satisfaction, a Supplemental Statement of the Case should be furnished to the Veteran and his representative, and they should be afforded the requisite opportunity to respond.  Thereafter, if indicated, the case should be returned to the Board for further appellate action. 

By this remand, the Board intimates no opinion as to any final outcome warranted

No action is required of the Veteran until he is otherwise notified but he has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
M. W. GREENSTREET
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


